Gase 1:19-ev-68208-RMB-JS Beeument 83 Fred dag4e0 Pragd Pot aPragkipis72

THE ROSEN LAW FIRM, P.A.
Laurence M, Rosen [e-a.ne (9-996 CRUMBS AS) -
One Gateway Center, Suite 2600 Doc. Nes. (4, 1S ib]

i

Newark, New Jersey 07102

Telephone: (973) 313-1887 .
Facsimile: (973) 833-0399 Le. 8. Wo. 19-81 OSCRMBIGS>~

 

Email: lrosen@rosenlegal.com

Counsel for Movant Taishin Bank and
Proposed Co-Lead Counsel for the Class

[Additional Counsel on Signature Page]

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

MICHAEL WIGGLES WORTH, Individually | No.: 1:19-cv-05296-RMB-JS
and on Behalf of All Others Similarly Situated,

 

STIPULATION AND
Plaintiff, { , ORDER
VS. CONSOLIDATING RELATED
ACTIONS, APPOINTING CO-

MAIDEN HOLDINGS, LTD., ARTURO M. | LEAD PLAINTIFFS, AND
RASCHBAUM, KAREN L. SCHMITT AND | APPROVING CO-LEAD
JOHN M. MARSHALECK, COUNSEL

Defendants, CLASS ACTION

 

JOHN DOUGAN, Individually and on Behalf
of All Others Similarly Situated, No,: 1:19-cv-08105-RMB-JS

Plaintiff,

CLASS ACTION
VS.

MAIDEN HOLDINGS, LTD., ARTURO M.

RASCHBAUM, KAREN L. SCHMITT AND

JOHN M. MARSHALECK,

 

Defendants.

 

 
Case 1:19-€v-08208-RMBIS Becument $3 Fed d24400 Prage 2bt4é pagkip! 873

WHEREAS, on February i1, 2019, plaintiff Michael Wigglesworth
commenced the first action, Wigglesworth v, Maiden Holdings, Ltd., et al., Case No.
1:19-cv-05296-RMB-JS (the “Wigglesworth Action”), with the filing a complaint
against the above-captioned Defendants, alleging violations of the federal securities
laws;

WHEREAS, on March 7, 2019, plaintiff John Dougan filed a complaint styled
as Dougan v. Maiden Holdings, Ltd., et al, Case No. 1:19-cv-08105-RMB-JS (the
“Dougan” Action”) against the same Defendants and alleging the same violations of
the federal securities laws;

WHEREAS, Rule 42(a) of the Federal Rules of Civil Procedure provides that
a court may order all actions consolidated if they involve “common issues of law or
fact.” Fed. R. Civ. P. 42(a), The Wigglesworth Action and the Dougan Action
involve common legal and factual issues; thus, efficiency and consistency will result
from their consolidation. See Fed, R. Civ. P, 42(a);

WHEREAS, on April 12, 2019, four motions seeking consolidation,
appointment as Lead Plaintiff, and approval of Lead Counsel were filed by: (1) John
W. Kelly (Dkt. No, 13); (2) Taishin Bank (Dkt. No. 14); (3) Boilermaker-Blacksmith
National Pension Trust (“Pension Trust”) (Dkt. No. 15); and (4) The Maiden

Investor Group (Dkt, No. 16);

 
Ease 1:49-ey-68266-RMB-JS Beeument 83 -Hié@eae4eo Phage Doi 9 PRagkipié74

WHEREAS, on May 2, 2019, the Maiden Investor Group filed a notice of
non-opposition to the competing lead plaintiff motions (Dkt. No. 18);

WHEREAS, on May 6, 2019, only Taishin Bank and the Pension Trust filed
oppositions to the competing motions (Dkt. Nos. 24, 25);

WHEREAS, on May 13, 2019, the Pension Trust and Taishin Bank filed
replies in further support of their motions (Dkt. Nos. 26, 27);

WHEREAS, on February 14, 2020, John W. Kelly filed a letter with the Court
stating that he did not oppose the competing lead plaintiff motions of movants with
larger losses than Mr. Kelly’s losses (Dkt. No. 32);

WHEREAS, no other movants oppose the motions filed by Taishin Bank and
the Pension Trust;

WHEREAS, the Private Securities Litigation Reform Act of 1995
(“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(B)(ili), provides, inter alia, that the most
adequate plaintiff to serve as lead plaintiff is, in the determination of the Court, the
“person or group of persons” that has the largest financial interest in the relief sought
by the class and otherwise satisfies the relevant requirements of Rule 23 of the
Federal Rules of Civil Procedure;

WHEREAS, 15 U.S.C. § 78u-4(a)(3)(B)(iv) provides that, subject to the
approval of the Court, the most adequate plaintiff will select and retain counsel to

represent the class;

 

 
Case 1:19-ev-68208-RMBYS Document $3 -ieid49400 Paagd 644 @ pagéip! 75

WHEREAS, Taishin Bank has selected and retained The Rosen Law Firm
P.A. (“Rosen Law”) and the Pension Trust has retained Robbins Geller Rudman &
Dowd LLP (“Robbins Geller”) to pursue this litigation on their respective behalves
if they are appointed as Lead Plaintiff;

WHEREAS, Taishin Bank — with the largest claimed financial interest of
purchasers of Maiden Holdings Ltd. (“Maiden”) preferred stock — and the Pension
Trust — with the largest claimed financial interest of purchasers of Maiden common
stock — have alleged the largest financial interests in this litigation within the
meaning of the PSLRA, satisfy the relevant requirements of adequacy and typicality
under Fed. R. Civ. P. 23, and agree that the interests of the putative class will be best
served by a combined group, utilizing the resources of both movants and their
respective selections of counsel, thereby ensuring that the putative Class’s leadership
includes two motivated investors;

WHEREAS, Taishin Bank and the Pension Trust have agreed to serve as Co-
Lead Plaintiffs (together, “Proposed Co-Lead Plaintiffs”) and their respective law
firms, Rosen Law and Robbins Geller (together, “Proposed Co-Lead Counsel”), to
serve as Co-Lead Counsel;

WHEREAS, Taishin Bank and the Pension Trust have provided signed, sworn
Certifications in support of their respective motions setting forth, inter alia, their

transactions in Maiden securities;

 

 
Ease 4:19-ey-68208-RMB-IS Beeurment S33 -reM09260 Paage SF 9 ef pageib! a76

WHEREAS, Taishin Bank and the Pension Trust are committed to
supervising the conduct of this litigation by their counsel and to ensuring that
counsel coordinate appropriately and avoid any duplication of effort in the conduct
of the litigation; and

WHEREAS, Rosen Law and Robbins Geller have experience previously
serving together as lead counsel in securities class actions and understand the
importance of not performing duplicative work and undertake to use their best efforts
to not do so here,

IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s
approval, as follows:

CONSOLIDATION

1, The Wigglesworth Action and the Dougan Action (hereinafter, the
Actions”) are consolidated for all purposes including, but not limited to, discovery,
pretrial proceedings and trial proceedings pursuant to Fed. R. Civ. P. 42(a). “The Cleale

ok Xe. Cove’ sha\\ Close Keo Devas achiow,

Master Docket and Caption

  

2. The docket in Case No. 1:19-cv-05296-RMB-JS shall constitute the
Master Docket for this action,
3, Every pleading filed in the consolidated action shall bear the following

caption:

 

 
Case 1:49-cV-88266-RMBAS Bocuitent $3 “HP O28/420 PRAGS Got 16 PAGED! 477

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Master File No. 1:19-cv-05296-RMB-
In re Maiden Holdings, Ltd. Securities JS
Litigation,

CLASS ACTION

This Document Relates To:

4, The file in civil action no, 1:19-cv-05296-RMB-JS shall constitute a
master file for every action in the consolidated action, When the document being
filed pertains to all actions, the phrase “AIl Actions” shall appear immediately after
the phrase “This Document Relates To:”, When a pleading applies to some, but not
all, of the actions, the document shall list, immediately after the phrase “This
Document Relates To:”, the docket number for each individual action to which the
document applies, along with the last name of the first-listed plaintiff in said action.

5. All securities class actions arising out of the subject matter of these
actions subsequently filed in, or transferred to, this District shall be consolidated into
this action, This Order shall apply to every such action, absent an order of the Court.
A party objecting to such consolidation, or to any other provisions of this Order,
must file an application for relief from this Order within ten days after the date on
which a copy of this Order is mailed to the party’s counsel.

6, This Order is entered without prejudice to the rights of any party to

apply for severance of any claim or action, with good cause shown.

5

 

 

 
€ase 1:19-€¥-682908-RMB-3S Becument $3 "PHePOAa420 Pragd Pot Id Pagkipi 47s

APPOINTMENT OF CO-LEAD PLAINTIFFS AND CO-LUAD COUNSEL

7, Pursuant to Section 21D(a)(3)(B) of the Securities Exchange Act of

1934, 15 U.S.C. §78u-4(a}(3)(B), Taishin Bank and the Pension Trust are appointed

as Co-Lead Plaintiffs of the class, as Taishin Bank and the Pension Trust have the

largest financial interest in this litigation and otherwise satisfy the requirements of

Fed. R. Civ. P. 23.

8, Taishin Bank’s and the Pension Trust’s choice of counsel is approved,

and accordingly, Rosen Law and Robbins Geller are appointed as Co-Lead Counsel.

9,  Co-Lead Counsel shall have the following responsibilities and duties:

a.

b.

to coordinate the briefing and argument of any and all motions;

to coordinate the conduct of any and all discovery proceedings;

to coordinate the examination of any and all witnesses in
depositions;

to coordinate the selection of counsel to act as spokesperson at all
pretrial conferences;

to call meetings of the plaintiffs’ counsel as deemed necessary and
appropriate from time to time;

to coordinate all settlement negotiations with counsel for

defendants;

 

 
Case 1:49-ev-88268-RMBIS Beeument $3 PIePOAA/420 PRage Bot PPAgeiD! 479

g. to coordinate and direct the pretrial discovery proceedings and the
preparation for trial and the trial of this matter, and to delegate work
responsibilities to selected counsel as may be required;

h. to coordinate the preparation and filings of all pleadings; and

i, to supervise all other matters concerning the prosecution or
resolution of the claims asserted in the Action.

10. No motion, discovery request, or other pretrial proceedings shall be
initiated or filed by any plaintiffs without the approval of Co-Lead Counsel, so as to
prevent duplicative pleadings or discovery by plaintiffs. No settlement negotiations
shall be conducted without the approval of Co-Lead Counsel.

11. Service upon any plaintiff of all pleadings, motions, or other papers in
the Action, except those specifically addressed to a plaintiff other than the Co-Lead
Plaintiffs, shall be completed upon service of Co-Lead Counsel.

12, Co-Lead Counsel shall be the contact between plaintiffs’ counsel and
defendants’ counsel, as well as the spokespersons for all plaintiffs’ counsel, and shall
direct and coordinate the activities of plaintiffs’ counsel. Co-Lead Counsel shall be
the contact between the Court and plaintiffs and their counsel.

13. Accordingly, the oral argument scheduled for February 21, 2020 at 2:00

p.m. on the pending motions is moot and therefore vacated.
iP 44. We. pacties Swall meek And Conve R Avo
AS pave ron A\o., Pro posed seve
ceFerral- te In pre oho 3B o@-A
MARX AA, AOV4 On bear, Ede. No. iol,

   

 

 
Case 1:49-cv-8828e-RMBYS Bocument $3 Ree O2A/420 Ppagd Oot eG eagD! S80

Dated: February 14, 2020

Respectfully submitted,
THE ROSEN LAW FIRM, P.A.

By: ren Ros
Laurence M. Rosen

One Gateway Center, Suite 2600
Newark, New Jersey 07102
Telephone: (973) 313-1887
Facsimile: (973) 833-0399
Email: lrosen@rosenlegal.com

Counsel for Movant Taishin Bank
and Proposed Co-Lead Counsel for
the Class

CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO,
P.C.

By:/s/Donald A. Ecklund
James E. Cecchi

Donald A, Ecklund

5 Becker Farm Road
Roseland, NJ 07068
Telephone: 973/999-1700
Fax: 973/994-1744

Liaison Counsel for Movant
Boilermaker-Blacksmith National
Pension Trust

ROBBINS GELLER RUDMAN &
DOWD LLP

Tor Gronborg

Danielle S. Myers

Juan Carlos Sanchez

655 West Broadway, Suite 1900

San Diego, CA 92101

 

 
Case 4:48-€V-88286-RMB-38 Becument $3 "PnePda@4eo Paage 2Pb? @e Pagkib! 461

Telephone: 619/231-1058
Fax: 619/231-7423

Counsel for Movant Boilermaker-
Blacksmith National Pension Trust and
Proposed Co-Lead Counsel for the
Class

IT IS SO ORDERED.

DATED: Kehoe \S, QoQe

Oh Mreedden US Lich.

HONORABLE JOEL SCHNEIDER
TED STATES MAGISTRATE JUDGE

 

 

 
